Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 18, 20 and 29-31) and species of AR-V7 in the reply filed on 01/22/2021 is acknowledged. Thus, claim 30 is withdrawn because the claim is directed to non-elected species. Claim 20, which depends from claim 18, is withdrawn because the claim recites “a second cfRNA”, however, applicants elected the species of a single marker: AR-V7.  
  
Claims 18, 20, and 22-31 are pending in the application. 
Claims 22-28 are previously withdrawn. 
Currently, claims 18, 29 and 31 are under the examination.
Claim Interpretation
3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 
4.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of polymerase chain reaction (PCR) ” in claim 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.





Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 18, 29 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claims 18 and 29 are analyzed. Claim 18 recites a method of detecting prostate cancer through PCA3 or AR-V7 quantity in cell-free ribonucleic acid (cfRNA). Claim 29 recites a method of determining an immune signature in a patient through quantities of distinct cfRNA molecules (i.e. checkpoint inhibition proteins) in the patient's blood. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 18 recites a method of detecting prostate cancer that comprises quantifying cell-free ribonucleic acid (cfRNA) of markers (i.e. PCA3 or AR-V7) isolated from blood from an individual by means of polymerase chain reaction (PCR). Claim 29 recites a method of determining an immune signature in a patient comprising determining quantities of distinct cfRNA molecules (i.e. checkpoint inhibition proteins) in 
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. Claims 18 and 29 do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The element, “quantifying” method step in claim 18 or “determining” method step in claim 29, does not integrate the judicial exception because it is a data gathering step. Therefore, this method step fails to meaningfully limit the judicial exception. (Step 2A Prong 2: No) 


Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 18 recites the method step of quantifying cfRNA isolated from blood from an individual by PCR (i.e. cfRNA encodes PCA3 or AR-V7). Claim 29 recites method step of determining quantities of distinct cfRNA molecules in the patient's blood. Claim 31, which depends from claim 29, the claim recites that the method step of determining quantities comprises real time PCR. However, the method step in quantifying cfRNA analysis, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Kim and Reitmair. Int. J. Mol. Sci. 2013, 14, 4934-4968; 1-35; Takeuchi et al. Research and Reports in Urology 2016: 8: 21-25; Usher et al. Journal of Clinical Oncology; 2016; 34 (15) suppl; e16613; Todenhofer et al. THE JOURNAL OF UROLOGY; 2017 January; 197: 135-142]. Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). Claims 18, 29 and 31 are not directed to patent eligible subject matter. 
Claim Rejections - 35 USC § 112 (Indefiniteness)
7.	The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 29 is unclear when the claims recite “distinct cfRNA molecules” and “distinct checkpoint inhibition proteins”. It is unclear what are the metes and bounds of “distinct” to be able to differentiate from “not distinct”. Furthermore, the term “distinct” can be considered as a relative meaning. 
The term "distinct" in claim 29 is a relative term which renders the claim indefinite.  The term "distinct" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 112 (a) (Written Description)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The claim is broadly down to the method of determining an immune signature in a patient via quantities of any type of cfRNA molecules in the patient’s blood.  The claim also broadly covers any possible patient, and any possible cfRNA molecules that encode any distinct check point inhibition proteins. The claim broadly covers the treatment related to any checkpoint inhibitor, any chemotherapeutic drug and any immune therapeutic drug.
In the instant situation, the specification discloses that check point inhibitor is an antibody against PD1 or PD-L1, and the cfRNA is PD-L1 cfRNA or second cfRNA may encode TIM3 or LAG3 (e.g. tumor associated or cancer specific gene) (para 0011, para 0013), and PD-L1, TIM3 and LAG3 genes as distinct check point inhibition genes (para 0018). The specification further discloses that tumor associated or cancer specific gene includes PCA3, CEA, etc. (para 0013). The specification asserts association of PD-L1 gene expression and different types of cancers in human patients (Figure 1-3, para 0062-0073). The specification also asserts the relationship between PD-L1 cfRNA expression or levels, and the treatment with checkpoint inhibitors (e.g. Nivolumab and targeting PD-L1) in cancer patients (Figure 4-11, para 0056). For example, Figure 5 b shows that a cfRNA response threshold of ∆∆CT> 10 for PD-L1 relative to β-actin predicts positive response to a PD1/PD-L1 checkpoint inhibitor(i.e. nivolumab), and all responders to nivolumab expressed PD-L1 above the threshold level prior to treatment 
Relevant to the lack of particular structural limitations in the rejected claims drawn to therapeutic molecules and associated actionable therapeutic targets, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
In the case of the instant claims, the functionality determining an immune signature in a patient via the quantities of cfRNA molecules that encodes checkpoint inhibition proteins (e.g. PD-L-1, LAG3 or TIM3) in blood samples of the patient, and the determining the related cfRNA corresponding to specific checkpoint inhibitor are critical features of the claimed method.  
The specification discloses the correlation between relative ctRNA molecules expression for PD-L1, TIM-3 and LAG3 in Figure 12 using blood samples of prostate cancer patients, as described above (para 0082). The specification, however, does not 
The claims encompass a very broad genus checkpoint inhibition genes as well as their treatment via checkpoint inhibitor, for which no guidance has been provided in the specification.  For example, the genes encompass different types of genes related to immune signature responsible for many diseases, and the checkpoint inhibitor encompasses different kinds of molecules etc. 
The specification merely provides the relationship of three checkpoint inhibition genes and one checkpoint inhibitor. Cristescu et al., a post filing date of art, teaches that not all patients respond to PD-1 and PD-L1 checkpoint blockade immunotherapy (abstract, Figure 1) (Science; 2018; 362; 197). Cristescu et al. further teaches observing 
In the instant situation, the specification does not provide any structure/function correlation between cfRNA quantities of any possible checkpoint inhibition genes and any possible checkpoint inhibitor, and their associated response in specific type of patient and relationship to immune signature, let alone a predictable correlation between the broad range of any possible checkpoint inhibition proteins and a broad range of any possible checkpoint inhibitor and a broad range of patients (e.g. diseases), AND the functionality of treating cancer as required by the claims.  Due to the limited 
Thus considering the broad genus of the genes and therapeutic agents required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12. Claims 29 and 31 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by Kathleen (WO 2016/077709 Al, publication date of May 19, 2016).
With regard to claim 29, Kathleen teaches a method of detecting cell-free RNA obtained from human blood for diagnosing and/or monitoring cancer in a patient and performing PCR analysis to detect RNA (abstract, para 0003-0004, para 0041-0042, para 0049, para 0054). Kathleen teaches the method for identifying the gene expression 
Furthermore, Kathleen teaches the use of cfRNA released into the blood in order to monitor gene expression in cancer patients, and observing the PD-1/PD-L1 pathway that is a promising therapeutic target and anti-PD-L1 agents have shown encouraging activity in a variety of tumor types (para 0067-0068). Particularly, Kathleen teaches accessing cfRNA quantity for a particular gene, PD-L1 using the blood sample obtained from the patient via quantitive RT-PCR (para 0068) (Limitation of claim 31). Thus, Kathleen teaches the method of determining an immune signature in a patient that comprises determining quantities of cfRNA molecules in the patient's blood, wherein the cfRNA molecules encode checkpoint inhibition proteins (e.g. PD-L1); wherein the step of determining is performed prior to or during treatment with at least one of a checkpoint inhibitor (e.g. nivolumab).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        




/JEHANNE S SITTON/           Primary Examiner, Art Unit 1634